             Case 3:19-cv-04808-VC Document 35 Filed 11/15/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 D. BRUNNER, JR.,                                    Case No. 19-cv-04808-VC
                 Plaintiff,
                                                     JUDGMENT
            v.

 LYFT, INC.,
                 Defendant.



        Judgment is entered in accordance with the order granting the motion to compel arbitration

and dismissing this case without prejudice. See Dkt. No. 34. The Clerk of Court is directed to close

the case.

        IT IS SO ORDERED.

   Dated: November 15, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
